Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “a hot spent brine” is indefinite as to which brine this refers to since the only brines previously recited are the brine recited in the preamble and the heated clarified brine neither of which is a spent brine.
	In claim 1, “the lithium ferrous phosphate solids” is indefinite because “solids” lacks proper antecedent basis in the claim.
	In claim 1, “the lithium ferrous phosphate solids” is indefinite as to which this refers to, the solid formed in the lithium extraction step or that in the separation step.
	In claim 1, “wherein the lithium extraction step and the lithium elution step are carried out in concert” is indefinite as to the meaning of “in concert”.
	In claim 1, “with optional recycling” is indefinite as to what is being recycled and to where.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “at least 20 g/L”, and the claim also recites “30 g/L or 40 g/L” which is the narrower statement of the range/limitation.
Also, claim 1 recites the broad recitation “at least 80°C”, and the claim also recites “85°C, 90°C or above” which is the narrower statement of the range/limitation.
Also, claim 1 recites the broad recitation “at least 99.5 wt%”, and the claim also recites “99.8 wt%” which is the narrower statement of the range/limitation.
In claim 8, “at least 50%” is the broad recitation, and the claim also recites “60%, 70%, 80% or 90%” which is the narrower statement of the range/limitation.
In claim 9, “at least 10%” is the broad recitation, and the claim also recites “20, 30, 40, 50 or 65%” which is the narrower statement of the range/limitation.
In claim 10, “pH is 3.5 to 7” is the broad recitation and the claim also recites “or 4 to 5” which is the narrower statement of the range/limitation.
In claim 23, “Mg/Li ratio of > 5:1” is the broad recitation and the claim also recites “> 6:1, > 7:1, > 8:1, > 9:1 or > 10:1” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	In claim 25, “is used as the oxidizing agent” is indefinite; it appears that  --is the oxidizing agent--  was intended.


Claims 1-26 are allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/          Primary Examiner, Art Unit 1736